In his motion appellant places much reliance on the claimed error of the trial court presented in bill of exception number five and insists that our former disposition was erroneous.
Appellant was on trial charged with attempting to pass as true to the sheriff a bail bond purporting to bear, among others, the signature of A. Anderson as one of the sureties. It was alleged that Anderson's name was a forgery and that appellant knew this when he attempted to pass the bond to the sheriff. Upon the trial appellant testified on direct examination that he did not know it was a "forged bond" until so informed by his wife the next morning after it was presented to the sheriff. It was further developed from appellant on direct examination that he had made a statement with reference to the matter before the grand jury, and that after coming out of the grand jury room had said "I told it straight," and admonished his wife before she went before the grand jury to "tell it just like it is." Upon cross-examination appellant admitted in response to *Page 481 
the questions of the district attorney that he had testified before the grand jury as follows:
". . . We went on to Weaver, Willie Davis, Jeff Davis, my wife and myself went together and Willie Davis took the bond to A. Anderson and asked him to sign it and he said he couldn't do it, Willie said that Mr. Anderson wouldn't sign it but that he was going to sign Mr. Anderson's name to it; I also testified there, on the way back home, somewhere I think between Sulphur Springs and Brasher the car was stopped and Willie Davis signed A. Anderson's name to the bond. . . . My wife and Jeff Davis were in the car with Willie when he signed A. Anderson's name to the bond."
It is certified in the bill that in eliciting the foregoing admissions from appellant the district attorney read from a written instrument attached to the bill and certified to be a copy of the entire statement made by appellant before the grand jury. Immediately following the quoted admissions elicited from appellant on cross-examination there appears in the statement the following sentence:
"While I did not see Willie Davis sign A. Anderson's name to the bond, Willie told me that he had signed his name to it."
This is the only thing in the statement outside the admissions elicited on cross-examination that relates to the subject of Anderson's signature to the bond. The remainder of the statement relates to securing the signatures of other persons to the bond and is wholly foreign to the matter under investigation. The statement made by appellant before the grand jury in so far as it related to Anderson's signature was available to the state as original evidence aganist appellant as well as to impeach his evidence given on the trial. After he admitted on cross-examination that his testimony before the grand jury was in direct contradiction to that given on the trial there was no necessity for the state to put the grand jury statement in evidence and it did not do so. Appellant contends that in reading from the grand jury statement in forming his questions the district attorney had in effect placed in evidence that portion of the statement which appellant admitted he had made, and therefore argues that such action gave appellant the right to introduce the"whole" of the statement. It is shown by the court's qualification that no restriction was placed upon counsel for appellant in interrogating him regarding the statement. If under the circumstances the right accrued to appellant to introduce any part of the statement his contention, we think, is broader than the statute (Art. 728 Cow. C. P.), which only authorized him to place in evidence the whole of the statement which *Page 482 
bore upon the same subject. In disposing of appellant's contention it might be conceded that the court should have permitted appellant to introduce the single sentence heretofore quoted which bore upon Anderson's signature and which was omitted from the question propounded by counsel for the state, but the bill fails to show that appellant offered this particular portion of the statement, but he desired to introduce it all. In not admitting the particular portion of the statement referred to we are unable to perceive how the action of the court could have affected appellant injuriously unless we mis-apprehend the facts. The two questions the jury was investigating were whether Anderson's signature was a forgery, and whether appellant knew it at the time he tried to induce the sheriff to approve the bond. The very portion of the statement which appellant might have had a right to introduce as bearing upon the same subject appears to us to be injurious to appellant, rather than helpful. Therefore we must hold that however the action of the court may be regarded it presents no error for which this court would be justified in reversing the judgment.
The motion for rehearing is overruled.
Overruled.